DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chuah (WIPO Publication No WO 2008/018784) teaches a process for preparing a durable composite material in the form of manufactured plywood made from palm trunks wherein multiple palm bark substrates where impregnated with an adhesive solution, placed on top of each other and hot pressed to form the composite material. However, Chuah did not fairly teach or suggest that the resin adhesive solution was prepared by the steps of S1), grinding the palm leaf, and water-extracting, filtering, leaching and evaporating the ground palm leaf to obtain a pre-concentration solution having a certain content of tannin; and S2), mixing the pre-concentration solution obtained at the step S1 with furfuryl alcohol and paraformaldehyde and then stirring the mixture uniformly to obtain the resin adhesive solution.
Jensen (U.S. Patent Publication No. 2020/0140606) teaches a resin adhesive solution comprising palm leaf. However, Jensen did not fairly teach or suggest that the resin adhesive solution was prepared by the steps of S1), grinding the palm leaf, and water-extracting, filtering, leaching and evaporating the ground palm leaf to obtain a pre-concentration solution having a certain content of tannin; and S2), mixing the pre-concentration solution obtained at the step S1 with furfuryl alcohol and paraformaldehyde and then stirring the mixture uniformly to obtain the resin adhesive solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8 through 10 and 12 through 15 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712